Citation Nr: 1605334	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  11-21 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Roger B. Hale, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned at a November 2015 Board hearing, held by videoconference.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's bilateral hearing loss results from acoustic trauma incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are satisfied.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran contends that he has bilateral hearing loss that began during his active service and was the result of in-service noise exposure to concussive and traumatic explosions from firing howitzers and other weapons during the performance of his duties as a cannon crewmember.  See, e.g., September 2010 Statement in Support of Claim (on VA Form 21-4138); January 2011 Notice of Disagreement (submitted on VA Form 9); August 2011 Substantive Appeal; November 2015 Board Hearing Transcript.  

Here, the Veteran's DD214 reflects that his Military Occupational Specialty (MOS) was as a cannon crewmember.  This military occupational specialty (MOS) has been determined by the Department of Defense (DOD) to involve a high probability of hazardous noise exposure.  See DOD Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Moreover, the Veteran is competent under the law to describe what he experienced while in military service, including specifically exposure to concussive and traumatic noise due to explosives and gunfire and the onset of decreased hearing acuity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Accordingly, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Furthermore, on QTC audiology examination in November 2010, the examining audiologist found that the Veteran's auditory pathology, which at the time consisted of tinnitus, was related to his "significant" exposure to acoustic trauma from "weapons fire and artillery fire" during his active service.  See October 2010 QTC Medical Services Audiologic Evaluation Report.  However, at that time, the Veteran's audiometric thresholds and speech recognition scores did not rise to the level of a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2015) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.); Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss).  

The Veteran underwent another QTC examination in July 2014.  The examiner found that the Veteran exhibited hearing "within normal limits" bilaterally; however, the examiner did not record the results of puretone threshold testing, finding instead that the "[p]ure tone thresholds are not reliable" and thus were not valid for rating purposes.  Despite this, the examiner reported speech discrimination scores (using the Maryland CNC word list) to be 88 percent on the right and 90 percent on the left, noting that the use of speech discrimination score was appropriate for this Veteran.  Importantly, in explicitly finding that the use of speech discrimination scores was appropriate, the examiner did not find the speech discrimination scores to be inconsistent or otherwise invalid.  

Accordingly, as the speech discrimination scores identified on audiometric evaluation in July 2014 are less than 94 percent for both the left and the right ear, the Veteran meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  Thus, the Board finds that the evidence reflects a current diagnosis of bilateral hearing loss.  See 38 C.F.R. § 3.303.  

Given the Veteran's competent and credible reports of a continuity of auditory symptomatology during and since his active service suggesting a link between his current bilateral hearing loss and his service, see Duenas v. Principi, 18 Vet. App. 512 (2004); in light of the November 2010 examiner's determination that the Veteran suffered from an auditory pathology that was related to the acoustic trauma sustained during his active service; and considering the bilateral hearing loss identified on his November 2014 VA examination, the Board finds that the evidence both for and against the claim is at least in relative equipoise.  See 38 C.F.R. § 3.102.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  See 38 U.S.C.A. §§ 1154(b); 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for bilateral hearing loss will be granted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


